UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6488



ROBERT MORRIS   COCHRAN,     a/k/a   Michael    the
Archangel,

                                                 Plaintiff - Appellant,

          versus

THOMAS F. STRUBBE, in lieu of Pro Se Clerk and
five witnesses,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-95-69-5-CT-H)

Submitted:   July 23, 1996                     Decided:   August 5, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Morris Cochran, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Cochran v. Strubbe, No. CA-95-69-5-CT-H (E.D.N.C. Mar. 19,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2